MARK A. KLAASSEN
United States Attorney
NICHOLAS VASSALLO (WY Bar No. 5-2443)
P.O. Box 668
Cheyenne, WY 82003
Tele: (307) 772-2124
nick.vassallo@usdoj.gov

PRERAK SHAH
Acting Deputy Assistant Attorney General
United States Department of Justice
Environment & Natural Resources Division

EMMA L. HAMILTON (CA Bar No. 325360)
Trial Attorney
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611
Tel: (202) 305-0479
Fax: (202) 305-0506

SHAUN M. PETTIGREW (CA Bar No. 254564)
Trial Attorney
Natural Resources Section
c/o NOAA, Damage Assessment
7600 Sand Point Way, NE
Seattle, WA 98115
Phone: (206) 526-6881
shaun.pettigrew@usdoj.gov

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF WYOMING

 MOUNTAIN PURSUIT,                         )   Case No. 1:19-cv-199-NDF
                                           )
 Petitioner,                               )
                                           )   RESPONDENTS’ MOTION TO
          v.                               )   DISMISS
                                           )
 U.S. FOREST SERVICE, et al.,              )
                                           )   Administrative Procedure Act Case,
 Respondents.                              )   5 U.S.C. §§ 701 et seq.
 ___________________________________
       Consistent with the Order dated December 10, 2019, ECF No. 12, Respondents U.S.

Forest Service, Bridger-Teton National Forest Supervisor Tricia O’Connor, and Caribou-Targhee

National Forest Supervisor Mel Bolling, move to dismiss the Petition, ECF No. 1, for lack of

subject matter jurisdiction under Rule 12(b)(1) and failure to state a claim under Rule 12(b)(6) of

the Federal Rules of Civil Procedure. As explained in the accompanying brief in support of this

motion, the Petition fails to identify final agency action that is subject to review under the

Administrative Procedure Act or that would fall within the applicable statute of limitations. As a

result, the Petition should be dismissed in its entirety and judgment entered in favor of

Respondents.

       Respectfully submitted this 31st day of January, 2020.

                                                   PRERAK SHAH
                                                   Acting Deputy Assistant Attorney General
                                                   U.S. Department of Justice
                                                   Environment & Natural Resources Division


                                                   /s/ Shaun M. Pettigrew               .
                                                   SHAUN M. PETTIGREW
                                                   Trial Attorney
                                                   Natural Resources Section
                                                   c/o NOAA, Damage Assessment
                                                   7600 Sand Point Way, NE
                                                   Seattle, WA 98115
                                                   Phone: (206) 526-6881
                                                   shaun.pettigrew@usdoj.gov

                                                   EMMA L. HAMILTON
                                                   Trial Attorney
                                                   Natural Resources Section
                                                   P.O. Box 7611
                                                   Washington, D.C. 20044-7611
                                                   Tele: (202) 305-0479
                                                   Fax: (202) 305-0506
                                                   emma.hamilton@usdoj.gov


                                                  1
MARK A. KLAASSEN
United States Attorney

/s/ Nicholas Vassallo      .
NICHOLAS VASSALLO
P.O. Box 668
Cheyenne, WY 82003
Tele: (307) 772-2124
nick.vassallo@usdoj.gov

Attorneys for Defendants




2
